Title: From John Adams to Oliver Wolcott, Jr., 8 June 1799
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir
Quincy June 8. 1799

I have this moment recd your favour of the 1st.—The Letter you have written to the Collectors appears to be well considerd and I return the Copy approved as well as your plan of a temporary Arrangement for the Expenditure of the Fund for the relief of Sick and disabled Seamen. Castle Island is the most proper Place for Massachusetts and Dr Welsh I believe as good an Appointment as can be made. I have no great Objection to the Marks on the Ensign and pendent. The Yellow Colour however I do not admire: but know not what other Colour would be better. I Shall leave it to you to determine in favour of that or any other, which you may prefer. I return the Commissions Signed for Captn. James Taylor.
I am, with great regard

J. Adams